                  Case 1:19-cv-03020-LJL-JLC Document 39 Filed 06/05/20 Page 1 of 1




Lisa Skruck
Email: LSkruck@kdvlaw.com




                                                                                    June 5, 2020
        By ECF
        The Honorable Lewis J. Liman
        United States District Judge
        United States Courthouse
        500 Pearl Street
        New York, New York 10007

                  Re.:      Foster v. Construction and Realty Services Group, Inc., et al.
                            1:19-cv-3020 (LJL)


        Dear Judge Liman:

                  Please allow this letter to serve as an update on the status of the above-referenced action.

                 Regarding the pending settlement in this matter, the parties are on the verge of finalizing
        the settlement documentation.

                To allow the parties to continue to pursue finalization of settlement without expending
        significant resources toward discovery, the parties respectfully request a 30-day extension of the
        discovery deadline in this action.

               We will continue to keep the Court apprised of settlement developments and hope to have
        good news to report shortly.

                  This request is made on consent of Plaintiff’s counsel.

                  We thank the Court for its consideration.

                                                                            Respectfully submitted,




                                                                            Lisa Skruck




                             New York l New Jersey l Pennsylvania l Florida l Illinois l California
